 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 SAMANTHA SCHOTT (NYBN 5132063)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.schott@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 18-0270 HSG
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION AND ORDER EXCLUDING
15      v.                                            )   TIME UNDER THE SPEEDY TRIAL ACT
                                                      )   FROM OCTOBER 1, 2018, TO OCTOBER 29,
16   TERRENCE GORDON LANGSTON,                        )   2018.
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20           On October 1, 2018, defendant Terrence Gordon Langston appeared before the District Court on
21 this matter. The Court directed the parties to appear on October 29, 2018, for change of plea hearing.

22 Discovery has been provided to the defendant and defense counsel’s review of the discovery with the

23 defendant, and investigation in relation to plea negotiations, is ongoing. As such, the parties agree that

24 the additional time between October 1, 2018, and October 29, 2018, is necessary for effective

25 preparation of counsel.

26           Therefore, the parties agree and jointly request that the time between October 1, 2018, and
27 October 29, 2018, be excluded to provide reasonable time necessary for effective preparation. See 18

28 U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of justice served by granting the continuance

     STIPULATION AND ORDER
     CASE NO. CR 18-0270 HSG
 1 outweigh the best interest of the public and the defendant in a speedy trial. See id.

 2 DATED: October 1, 2018                                Respectfully Submitted,

 3                                                       ALEX G. TSE
                                                         United States Attorney
 4
                                                         /s/ Samantha Schott           _________
 5                                                       SAMANTHA SCHOTT
 6                                                       Special Assistant United States Attorney

 7
                                                         /s/ Jerome Matthews         _________
 8                                                       JEROME MATTHEWS
                                                         Attorney for Terrence Gordon Langston
 9

10

11                                                   ORDER

12          For the reasons stated above, the Court finds that the exclusion of time from October 1, 2018,

13 through and including October 29, 2018, is warranted and that the ends of justice served by the

14 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

15 § 3161(h)(7)(A). The failure to grant the requested continuance would deny effective preparation of

16 cournsel, and would result in a miscarriage of justice. 18 U.S.C. § 3161 (h)(7)(B)(iv).

17          IT IS SO ORDERED.

18

19 DATED: October 2, 2018                         __________________________________________
                                                  THE HONORABLE HAYWOOD S. GILLIAM, JR.
20                                                United States District Court Judge
21

22

23

24

25

26

27

28

     STIPULATION AND ORDER
     CASE NO. CR 18-0270 HSG
